Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on February 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/173723; 15/647016; 16/936398 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ remarks and exhibit submitted February 23, 2021 have been fully considered, and found persuasive. The claims are allowable over the prior art for reasons as discussed in applicants’ remarks. Particularly, The cited references do not provide any teaching or suggestion of treating a patient with multiple sclerosis that includes interrupting administration of the recited fumarates when said patient has particular recited criteria of a lymphocyte count less than 0.5 x 109/L that persists for more than six months, wherein as shown in the exhibit, the six months period is critical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627